                                         Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IGNACIO PEREZ,                                     CASE NO. 16-cv-03396-YGR
                                   8                    Plaintiff,
                                                                                            PRETRIAL ORDER NO. 3 RE: REMAINING
                                   9              vs.                                       MOTION IN LIMINE
                                  10     RASH CURTIS & ASSOCIATES,                          Re: Dkt. Nos. 261, 262, 263
                                  11                    Defendant.

                                  12          On April 4, 2019, the Court addressed plaintiff’s motions in limine Nos. 3, 5, 6, and 8.1
Northern District of California
 United States District Court




                                  13   (Dkt. No. 315 (“Pretrial Order No. 2”) at 8-9.) Accordingly, remaining before the Court are
                                  14   plaintiff’s motions in limine Nos. 1, 2, and 9 and defendant’s corresponding motion in limine No.
                                  15   1. (Id. at 9.) Relevant to the issues presented therein, on September 6, 2017, the Court certified
                                  16   four classes with Perez as a class representative, both for injunctive relief pursuant to Rule
                                  17   23(b)(2) and damages pursuant to Rule 23(b)(3). (Dkt. No. 81 (“Cert. Order”).) On February 2,
                                  18   2018, the Court ruled on the parties’ cross-motions for summary judgment. (Dkt. No. 167 (“SJ
                                  19   Order”).) On June 18, 2018, the Court denied Rash Curtis’s motion to reconsider its summary
                                  20   judgment order. (Dkt. No. 199 (“Reconsideration Order”).) On January 23, 2019, the Court
                                  21   denied plaintiffs’ motion for terminating sanctions. (Dkt. No. 250 (“Sanctions Order”).)
                                  22          Having carefully reviewed the pleadings, the papers submitted, and oral arguments on
                                  23   March 19, 2019 and March 29, 2019, and for the reasons set forth more fully below, the Court
                                  24   GRANTS plaintiff’s motions in limine No. 1, DENIES defendant’s motion in limine No. 1, GRANTS
                                  25   IN PART and      DENIES IN PART plaintiff’s motion in limine No. 2, and DENIES WITHOUT
                                  26   PREJUDICE plaintiff’s motion in limine No. 9.
                                  27
                                              1
                                  28            As noted by the Court in Pretrial Order No. 2 and confirmed therein, in light of
                                       defendant’s withdrawals of various exhibits, plaintiff withdrew motions in limine Nos. 4 and 7.
                                            Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 2 of 17




                                   1   I.       INTRODUCTION

                                   2            The background giving rise to this action is well-known, and the Court will not repeat it

                                   3   here. (See, e.g., SJ Order at 3-5.) Parties’ remaining motions in limine all concern whether

                                   4   defendant should be allowed to present at trial specific documents and evidence in support of their

                                   5   contention that they did not obtain certain phone numbers, including the 5193 number belonging

                                   6   to plaintiff Perez, via skip-tracing. (See Dkt. Nos. 261 (“Plaintiff’s MIL”), 262 (“Defendant’s

                                   7   MIL”).)

                                   8            Plaintiff avers that because of (i) defendant’s failure to produce many of the documents at

                                   9   issue until shortly before the deadline for completion of fact discovery, (ii) defendant’s prior

                                  10   statements regarding the existence of some of these documents in response to plaintiff’s requests,

                                  11   and (iii) the Court’s previous decision to exclude some of these documents pursuant to Rule 37,

                                  12   the Court should now prohibit defendant from using these documents or presenting evidence
Northern District of California
 United States District Court




                                  13   related to the issue of whether defendant obtained certain phone numbers via skip tracing at trial.

                                  14   (See Plaintiff’s MIL at 1-8, 21-24.) Defendant disagrees, arguing that defense counsel produced

                                  15   the documents as soon as he learned of their existence and before the discovery deadline.

                                  16   Moreover, defendant argues that the documents were not responsive to plaintiff’s prior document

                                  17   requests and plaintiff knew of the information conveyed by the documents as early as April 2017.

                                  18   (See Defendant’s MIL.)

                                  19   II.      ANALYSIS

                                  20            A. Plaintiff’s Motion in limine No. 1 & Defendant’s Motion in limine No. 1

                                  21                  1. Exhibits at Issue

                                  22            Exhibit 506 is a screenshot from the Beyond (2.1.31.2) RCA (“Beyond”) software program

                                  23   dated October 12, 2017 at 12:24 PM showing an ACA Advance Trace Report for Daniel Reynoso.

                                  24   (Dkt. No. 307-1 at ECF 50 (“Trace Report”).) Defendant asserts that Exhibit 506 “shows the skip-

                                  25   traced information which Defendant received from Experian on May 8, 2015.” Defendant further

                                  26   avers that because “the telephone number ending in 5193, which allegedly belongs to Plaintiff

                                  27   Perez, was not included in the information received from Experian . . . it was not obtained through

                                  28
                                                                                         2
                                            Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 3 of 17




                                   1   this skip-tracing report[.]” (Dkt. No. 307 (“Def. Suppl. Decl.”) ¶ 10 (emphasis in original).)2

                                   2   Below is an image of Exhibit 506.

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13   (Trace Report.)

                                  14            Exhibit 507 is another screenshot from the Beyond software program reflecting an Edit

                                  15   Tracking Report for Daniel Reynoso. (Dkt. No. 307-1 at ECF 52 (“Tracking Report”).)

                                  16   Defendant avers that Exhibit 507 “shows that the 5193 number was removed from the ‘Phone’

                                  17   field, i.e., phone field number 1, at 3:27 p.m. on June 7, 2016.” (Def. Suppl. Decl. ¶ 11.) On the

                                  18   next page is an image of Exhibit 507.

                                  19   \\

                                  20   \\

                                  21   \\

                                  22

                                  23            2
                                                 The Court notes that defendant filed its April 1, 2019 “Declaration . . . Regarding
                                  24   Defendant’s Initial Disclosures and Document Productions” without permission or leave from the
                                       Court. Although the Court did request during the March 29, 2019 conference that defendant file
                                  25   its Rule 26(a) Initial Disclosures as well as any supplemental disclosures, the Court did not
                                       request that or give defendant permission to file any declaration or other filing regarding
                                  26   defendant’s production of documents or other matters related to parties’ motions in limine. (See
                                       Dkt. No. 303 at 52:3-14.) Although, for purposes of efficiency, the Court will consider the
                                  27   contents of defendant’s submission, this is the Court’s final warning to defense counsel to abide
                                       by the local rules and standing orders of this Court. Moreover, the Court notes that the exhibits
                                  28   attached to defendant’s submission are replete with annotation, which the Court finds unnecessary
                                       and inappropriate.
                                                                                          3
                                         Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 4 of 17




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9   (Tracking Report (emphasis supplied by defense counsel).) In light of the gravity of plaintiff’s

                                  10   request that the Court exclude these documents, the Court summarizes herein a chronology of their

                                  11   history within the instant action.

                                  12                   2. History of Disclosure
Northern District of California
 United States District Court




                                  13          In plaintiff’s first set of requests for production of documents, which plaintiff served on

                                  14   September 21, 2016, request No. 1 sought “all documents and communications concerning

                                  15   plaintiffs.” (See Dkt. No. 314-1 at ECF 10-14 (“March 29, 2017 Letter”) at ECF 10.) On October

                                  16   24, December 5, and December 6, 2016 defendant produced a number of documents in response to

                                  17   that request, including the collection notes for Daniel Reynoso, the debtor to whom plaintiff

                                  18   Perez’s phone number ending in 5193 previously belonged. (See Def. Suppl. Decl. ¶ 5; see also

                                  19   Dkt. No. 307-1 at ECF 9-14 (“Def. Production”).)3 Plaintiff served its second set of requests for

                                  20   production on February 8, 2017, to which defendant served responses on March 13, 2017. (March

                                  21   29, 2017 Letter at 1.)

                                  22          On March 29, 2017, plaintiff sent defendant’s counsel a meet-and-confer letter regarding

                                  23   these requests and productions. (See id.) Therein, plaintiff asserted, among other things, that

                                  24   defendant “failed to produce any documents concerning the plaintiffs or any calls made to their

                                  25

                                  26          3
                                                 The Court notes that defendant submitted a redacted version of this file, which removed
                                  27   all of debtor Reynoso’s personal and identifying information, including his name and phone
                                       number. It is not clear whether the same redactions were present on the document originally
                                  28   produced to plaintiff on October 24, 2016.

                                                                                        4
                                         Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 5 of 17




                                   1   cellular phones from Beyond.” (Id. at 2.) The letter also attached, as Exhibit 1, “an example of

                                   2   how Beyond displayed account files” and asked that defendant “produce all Beyond files as they

                                   3   are kept in the normal course of business relating to Request No. 1.” (Id.) Exhibit 1 to the March

                                   4   29 letter, like Exhibits 506 and 507, is a screenshot from defendant’s Beyond software. (See

                                   5   March 29, 2017 Letter, Ex. 1.) The resulting meet-and-confer failed.

                                   6          On April 13, 2017, plaintiff’s counsel deposed defendant’s former employee, Steve Kizer.

                                   7   (See Dkt. No. 307-1 at ECF 66-83 (“Def. Excerpts of Kizer Depo.”); see also Dkt. No. 314-1 at

                                   8   ECF 28-34 (“Pla. Excerpts of Kizer Depo.”).) During his deposition, plaintiff’s counsel provided

                                   9   Kizer with a copy of defendant’s collection notes for Reynoso’s account. (See id. at 4:1-4; 115:3-

                                  10   25; see also Def. Production.) With respect to the history section of that document, Kizer

                                  11   explained that the first entry represented a request for “an ECA Advance” on May 7, 2015 at 4:24

                                  12   p.m. (Def. Excerpts of Kizer Depo at 120:10-18.) Kizer elaborated that “Trace ECA is software.
Northern District of California
 United States District Court




                                  13   What they do is they send the account to an ECA. ECA then returns the account with assets,

                                  14   bankruptcy scores and a bank card. That you don’t get in DAKCS. That only shows up in

                                  15   Beyond.” (Id. at 120-18-22.) Plaintiff’s counsel then asked Kizer “You mean that the result of a

                                  16   skip trace would not be shown in DAKCS, but it would show up in Beyond?” (Id. at 120:23-24.)

                                  17   Kizer replied “Correct.” (Id. at 120:25.)

                                  18          Plaintiff’s counsel next asked “[w]ould this also be a skip trace for a phone number or can

                                  19   you tell?” (Id. at 121:1-2.) Kizer replied, “I can’t tell you because – well, there’s no phone

                                  20   number up there. So I would have to go through the notes and see when it was pulled out and a

                                  21   how many times it was pulled out.” (Id. at 121:3-6.) Counsel asked Kizer what he meant by

                                  22   “pulled out[.]” (Id. at 121:7.) Kizer explained “[t]hat [it] means somebody has removed a number

                                  23   . . . .” (Id. at 121:8.) Kizer elaborated that the 5193 number was removed from the home field,

                                  24   which indicated that it was a resident number. (Id. at 121:14-20 (“Collector No. 23, it’s the fourth

                                  25   one from the bottom on June 7, 2016 at 3:28 dialed that 5193 number. It was a Global Connect.

                                  26   That’s . . . what GC stands for resident number. That means it was put in the home field. Gave

                                  27   them the QA. That’s – the QA is this call is being recorded. No such person. Remove phone

                                  28   number . . . .”).) Later plaintiff’s counsel referred Kizer back to the second page of the collection
                                                                                         5
                                         Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 6 of 17




                                   1   notes for Reynoso and asked, “do you know why there would be no phone number listed in the

                                   2   phone line?” (Id. at 123:21-23.) Kizer replied “[b]ecause in June of 2016 somebody determined it

                                   3   was a bad number, and they removed it.” (Id. 124:1-2.) Kizer later elaborated that the “5193

                                   4   [number] was dialed by Global Connect, and it was transferred to Collector 23 on June 7th at 3:28.

                                   5   It was a residential number. That collector gave them, this call is being recorded, gave them the

                                   6   QA. Okay. They said, hey, there’s no such person here. They then removed, RMV, removed the

                                   7   phone number.” (Id. at 127:4-10.)

                                   8          Kizer also explained, while examining a DAKCS database screen, that “Beyond would

                                   9   have tremendously much more information, critical information” than that available in DAKCS.

                                  10   (Pla. Excerpts of Kizer Depo. at 117:23-25.) He further explained that Beyond would contain

                                  11   “Phone Fields 2 through 10, phone field fax, extra remark line along the bottom where notes are

                                  12   put. Insurance information, whether the insurance is billed or not. You would have also have
Northern District of California
 United States District Court




                                  13   subtabs for – in the header for where a check was taken and where additional skip information was

                                  14   stored.”4 (Id. at 118:7-13 (quoted verbatim).)

                                  15          On April 17, 2017, plaintiff filed his first motion to compel defendant to produce all skip

                                  16   tracing information related to plaintiff and all ECA Advance Trade Reports. (Dkt. No. 40 at 1-2.)

                                  17   Therein, and importantly, plaintiff averred that defendant failed to produce any documents from

                                  18   its Beyond software and failed to produce any skip tracing information. (See id.) On April 21,

                                  19   2017, Magistrate Judge Corley issued an order summarizing plaintiff’s request as seeking “records

                                  20   from other software systems” (referring to Beyond), “records related to skip traces Defendant

                                  21   performed to locate Plaintiffs[,]” and “communications with third-party creditors regarding

                                  22   Plaintiffs’ accounts.” (Dkt. No. 43 at 2.) Judge Corley ordered that “Defendant shall come to the

                                  23   April 27, 2017 hearing prepared to discuss whether each category of documents exists” and

                                  24   “whether Defendant has begun to search for those documents.” (Id.)

                                  25

                                  26          4
                                                 The Court notes that in plaintiff’s April 4, 2019 submission, plaintiff incorrectly quotes
                                  27   Kizer as having said “You would have also have subtabs for – in the header for where a check was
                                       taken and where additional skip tracing information was stored.” (Dkt. No. 314 (“Pla. Addt’l
                                  28   Sub.”) at 5 (emphasis supplied).)

                                                                                        6
                                         Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 7 of 17




                                   1          During the discovery hearing (which occurred on May 1, 2017) defendant’s counsel, Mark

                                   2   Ellis, represented to Judge Corley that he had “never heard of” the Beyond system. (Dkt. No. 314-

                                   3   1 at ECF 16-19 (“May 1 Hearing Transcript”) at 5:23-6:8.) Thereafter, the parties engaged in a

                                   4   meet-and-confer at the courthouse at the direction of Judge Corley, which plaintiff’s counsel

                                   5   memorialized in a letter dated and emailed the same day. (See Dkt. No. 314-1 at ECF 21-24

                                   6   (“May 1, 2017 Letter”).) Therein, plaintiff’s counsel summarized that defendant had agreed to (1)

                                   7   “review whether any ECA or Accurint files existed concerning any named Plaintiff[,]” (2) “review

                                   8   whether any paper account files exist from any creditor regarding any named Plaintiff[,]” and (3)

                                   9   “discuss with its client whether a production from the Beyond software can be made with regards

                                  10   to any of the named Plaintiffs.” (Id. at 1 (emphasis supplied).) Plaintiff’s counsel also noted that

                                  11   the parties had agreed that “[s]hould Defendant discover any of the above documents, it will

                                  12   produce them on or by May 8, 2017.” (Id.) During the May 1 meet-and-confer, plaintiff provided
Northern District of California
 United States District Court




                                  13   defendant’s counsel with a copy of the transcript from the April 13, 2017 deposition of Steven

                                  14   Kizer.5 (See Dkt. No. 314-1 at ECF 26 (“May 1, 2017 Email”).)

                                  15          On May 8, 2017, defendant responded in writing. (See Dkt. No. 314-1 at ECF 36-39

                                  16   (“May 8, 2017 Letter”).) With respect to plaintiff’s Request No. 1, defendant represented that

                                  17   “[n]o ECA reports were generated for Ms. McMillion or Mr. Perez.” (Id. at 1.) Defendant further

                                  18   stated that:
                                               [T]here is simply no way to generate any additional, responsive documents using
                                  19           the ‘Beyond’ software besides the collection notes which have already been
                                  20           produced. I understand the collection notes you have were generated using the
                                               DOS-based version of DAKCS which includes all collection notes. If my client
                                  21           was to generate the collection notes from the ‘Beyond’ software platform, it
                                               would include all of the same information but may not include some of the older
                                  22           collection notes that are otherwise included when generated using the DOS-based
                                               platform. Consequently, you already have everything which my client can
                                  23
                                               produce in this regard.
                                  24
                                              5
                                  25              The Court notes that defendant’s counsel Mark Ellis represented to the Court during the
                                       March 29, 2019 pretrial conference that he asked his client to provide screenshots of the two
                                  26   documents at issue, the ECA Trace Report and the Edit Tracking Report, immediately upon
                                       receiving Kizer’s deposition and then produced it within ten days thereafter. (See Dkt. No. 314-1
                                  27   at ECF 5-8 (“March 29, 2019 Pretrial Transcript”) at 6:15-7:15.) However, it seems that Mr. Ellis
                                       first received the transcript of Kizer’s deposition well before the October 2017 production of the
                                  28   documents at issue here. (See May 1, 2017 Email.)

                                                                                         7
                                         Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 8 of 17




                                   1   (Id. at 2 (emphasis in original).) Defendant also indicated that it would be “supplementing [its]

                                   2   document production to include the documents received from Ms. McMillion’s and Ms.

                                   3   Adekoya’s original creditors.” (Id. at 1.) On May 8 and 9, 2017, defendant produced first and

                                   4   second supplemental productions in response to plaintiff’s first set of requests. (See Dkt. No. 307-

                                   5   1 at ECF 16-20.)

                                   6          Over five months later, and on the eve of the discovery cutoff, defendant switched gears

                                   7   and defense counsel claimed that he first learned that one could create a screenshot of the ECA

                                   8   Advance Trace and Edit Tracking Reports on October 12, 2017. (Def. Suppl. Decl. ¶ 14.) “Once

                                   9   [Ellis] learned of this information, the screenshots were immediately captured and printed out on

                                  10   paper. Thus, these documents came into existence on October 12-13, 2017[.]” (Id.)

                                  11          On October 15, 2017, defendant produced, via mail and email, a third supplemental

                                  12   document production in response to plaintiff’s first set of document requests. (See Dkt. No. 307-1
Northern District of California
 United States District Court




                                  13   at ECF 23-25 (“Oct. 15, 2017 Prod.”); Dkt. No. 307-1 at ECF 27.) Among the documents

                                  14   produced on October 15 was a redacted copy of the screenshot of the ECA Advance Trace Report

                                  15   for debtor Daniel Reynoso or Exhibit 506.6 (See Oct. 15, 2017 Prod. at ECF 24.) This production

                                  16   came nine days shy of the fact discovery cutoff date of October 25, 2017.7 (See Dkt. No. 23.)

                                  17   Between the October 15 production and the October 25 cutoff, plaintiff conducted four depositions

                                  18   of defendant’s employees – Nick Keith (October 16, 2017), Dan Correa (October 20, 2017),

                                  19   Robert “Bob” Keith (October 24, 2017), and Chris Paff (October 24, 2017). (See Dkt. Nos. 307-2

                                  20   at ECF 82 (“N. Keith Depo. Cover”); 307-2 at ECF 84 (“Correa Depo. Cover”); 307-2 at ECF 86

                                  21   (“R. Keith Depo. Cover”); 307-2 at ECF 88 (“Paff Depo. Cover”).)

                                  22          On October 23, 2017, two days prior to the fact discovery cutoff and one day prior to the

                                  23   depositions of Bob Keith and Chris Paff, defendant produced, via mail and email, a fourth

                                  24

                                  25          6
                                                 The only redaction from the document appears to be the first five digits of Reynoso’s
                                  26   social security number. (See Oct. 15, 2017 Prod. at ECF 24.)
                                              7
                                  27             Defendant’s reliance on the fact that the Court had “continued to October 30, 2017” the
                                       deadline for fact discovery at the time of defendant’s third supplemental production is misplaced.
                                  28   (See Def. Suppl. Decl. ¶ 14.) The Court so ordered on October 13, 2017, only two days before
                                       defendant’s third supplemental production. (See Dkt. No. 107.)
                                                                                         8
                                         Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 9 of 17




                                   1   supplemental document production in response to plaintiff’s first set of document requests. (See

                                   2   Dkt. No. 307-1 at ECF 30-44 (“Oct. 23, 2017 Prod.”); Dkt. No. 307-1 at ECF 46-48.) Contained

                                   3   therein were unredacted copies of the ECA Advance Trace Report (Exhibit 506) and the Edit

                                   4   Tracking Report (Exhibit 507). (See Oct. 23, 2017 Prod. at ECF 42-43.) The Court is not aware

                                   5   that defendant ever served a supplement Rule 26 disclosure or offered to continue depositions

                                   6   given the significant shift and production of new evidence.

                                   7          On December 11, 2017, plaintiff filed a motion for partial summary judgment. (Dkt. No.

                                   8   138.) In support of defendant’s cross-motion, and in opposition to plaintiff’s motion, defendant

                                   9   submitted a declaration by its Executive Vice President, Bob Keith, which attached and finally

                                  10   interpreted the meaning and relevance of Exhibits 506 and 507, then referred to as Exhibits 18 and

                                  11   19, respectively.8 (See Dkt. No. 140-1 at ¶¶ 12, 13.) With respect to Exhibit 506, Bob Keith

                                  12   represented that the exhibit constituted “a screenshot of an ‘ECA Advanced Trace Report’” which
Northern District of California
 United States District Court




                                  13   Rash Curtis obtained from Experian on Reynoso” that “does not show a phone number ending in

                                  14   5193.” (Id. ¶ 12.) Based thereupon, Bob Keith asserted that “[t]he absence of the phone number

                                  15   ending in 5193 on this report means Rash Curtis did not obtain the phone number it called ending

                                  16   in 5193, by skip tracing.” (Id.)

                                  17          Regarding Exhibit 507, Bob Keith represented that the exhibit reflected “a screenshot of a

                                  18   so-called ‘Edit Tracking Report’ for Daniel Reynoso’s account” which “details that on June 7,

                                  19   2016 at 3:27 pm, the phone number ending in 5193 was removed from Rash Curtis’ database.”

                                  20   (Id. ¶ 13.) Bob Keith also suggested that had “one of Rash Curtis’ collection employees []

                                  21   manually added the phone number ending in 5193 to Reynoso’s account, it would be shown on

                                  22   this report as a ‘new value,’” however the report does not so reflect. (Id.) Based thereupon, Bob

                                  23   Keith averred that Exhibit 507 confirmed that “the phone number ending in 5193 was provided by

                                  24   Rash Curtis by Sutter General Hospital when it electronically assigned Reynoso’s debt to Rash

                                  25   Curtis for collection and not added by skip-tracing.” (Id.)

                                  26

                                  27          8
                                                Defendant also attached to their cross-motion/opposition Exhibits 506 (redacted) and
                                  28   507 as Exhibits 18 and 19, respectively. (See Dkt. No. 140-7 at ECF 134-37.)

                                                                                        9
                                        Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 10 of 17




                                   1          In his January 8, 2018 opposition to defendant’s cross-motion for partial summary

                                   2   judgment, plaintiff requested that the Court strike Exhibits 506 and 507, on the grounds that

                                   3   defendant had previously represented, on May 1, 2017, that “[n]o ECA reports were generated for

                                   4   . . . Mr. Perez” and that “there is simply no way to generate any additional, responsive documents

                                   5   using the ‘Beyond’ software besides the collection notes which have already been produced.”

                                   6   (Dkt. No. 151 at 10 (citing May 1, 2017 Letter at 1-2).) Plaintiff specifically requested that the

                                   7   Court “strike Exhibits [506] and [507], and not permit their use in the future.” (Id. at 12

                                   8   (emphasis supplied).)

                                   9          In its response, defendant argued that the documents should not be excluded because (1)

                                  10   their prior statement that “[n]o ECA reports were generated for Mr. Perez” remains true because

                                  11   “the ECA report in question (Exhibit [506]) is for Mr. Reynoso[;]” (2) the ECA Advance Trace

                                  12   Report is obtained from Experian through LexisNexis and “[n]either the ECA report nor the Edit
Northern District of California
 United States District Court




                                  13   Tracking report may be printed” therefore “there is no way to generate these files using the

                                  14   ‘Beyond’ software” – “[t]he only way to obtain printable images [Exhibits 506 and 507] is to

                                  15   capture a screenshot and save it as an image file[;]” and (3) plaintiff received Exhibit 506 on

                                  16   October 15, 2017 and received both exhibits on October 23, 2017, and yet “elected not to question

                                  17   Rash Curtis’ employees about these documents during their depositions, which were held on

                                  18   October 16, 2017, October 20, 2017, and October 24, 2017[,]” and “also elected not to propound

                                  19   any interrogatories or requests for admission regarding these documents[.]” (Dkt. 157 at 13-15

                                  20   (emphasis in original).)

                                  21          On February 2, 2018, the Court issued its Order regarding the parties’ cross-motions for

                                  22   summary judgment. (See SJ Order.) Therein, the Court found that “defendant’s representation

                                  23   that plaintiffs ‘already [had] everything that [Rash Curtis] can produce’ in regard to ECA Advance

                                  24   Trace and Edit Tracking Reports relevant to Perez’s claim” was “inconsistent with defendant’s

                                  25   current position that Exhibits [506] and [507] ‘conclusively establish that Mr. Perez’s 519[3]

                                  26   number was not skip-traced.” (Id. at 12 n.9.) Based thereupon, the Court struck the exhibits and

                                  27   reiterated that the Court had previously cautioned defendant “that ‘delaying and sandbagging

                                  28   tactics’ would not be tolerated and would result in monetary and/or evidentiary sanctions.” (Id.
                                                                                        10
                                        Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 11 of 17




                                   1   (citing Cert. Order at 9 n.9).)

                                   2           On March 30, 2018, defendant filed a motion for reconsideration of its motion for

                                   3   summary judgment in light of ACA International v. Federal Communications Commission. (Dkt.

                                   4   No. 189 (“Reconsideration Motion”).) Although defendant’s motion correctly summarized the

                                   5   Court’s order as having held that “Rash Curtis did not possess Mr. Perez’s prior express consent

                                   6   for any of the calls placed to his cell phone number ending in 5193” (id. at 5), defendant did not

                                   7   request that the Court reconsider its striking of Exhibits 506 and 507 (see, generally, id.). Mention

                                   8   of Exhibits 506 and 507 did not reappear on the docket until parties filed their unresolved Motions

                                   9   in limine on February 15, 2019. (Plaintiff’s MIL; Defendant’s MIL.)

                                  10                 3. Analysis

                                  11           With respect to the pending motions in limine, the Court finds that the same

                                  12   inconsistencies infect defendant’s current argument as existed at the summary judgment stage.
Northern District of California
 United States District Court




                                  13           The Court is unpersuaded by defense counsel’s repeated representations he “was not aware

                                  14   that screenshots of the ECA Advance Trace and Edit Tracking Reports” could be created and

                                  15   produced until October 12, 2017 and “had no idea what an ECA trace was” until he first received

                                  16   the transcript for the deposition of Steve Kizer just days before the October 15 and 23, 2017

                                  17   production of Exhibits 506 and 507. (See, e.g., Def. Suppl. Decl. ¶ 14; March 29, 2019 Hearing

                                  18   Transcript at 5:3-17.)

                                  19           First, as a preliminary matter, the duty imposed by Rule 26(e) is one placed upon the party,

                                  20   here the defendant, not counsel. Fed. R. Civ. P. 26(e) (“a party who has . . . responded to [a] . . .

                                  21   request for production . . . must supplement or correct its . . . response”). Second, the Court’s

                                  22   comprehensive review shows that as early as March 29, 2017, Ellis did have information

                                  23   indicating that one could create a screenshot of the Beyond software, which house the ECA

                                  24   Advance Trace and Edit Tracking Reports. On that day, Ellis received a letter from plaintiff’s

                                  25   counsel attaching a screenshot from the Beyond software. (See March 29, 2017 Letter at 2

                                  26   (“Exhibit 1 attached to this letter shows an example of how Beyond displays account files. Please

                                  27   produce all Beyond files as they are kept in their normal course of business relating to Request

                                  28   No. 1.”)). Third, a month later Ellis received a transcript of Steve Kizer’s deposition testimony,
                                                                                         11
                                        Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 12 of 17




                                   1   which Ellis now credits with enlightening him as to the relevance of the ECA Trace reports to

                                   2   whether a particular number was obtained via skip-tracing, as early as May 1, 2017, following the

                                   3   parties meet-and-confer on that date.9 (See May 1, 2017 Email (email from Yeremy Krivoshey to

                                   4   Mark Ellis dated May 1, 2017 and attaching “Kizer Transcript.PDF”).)

                                   5          Fourth, and most importantly, defendant was ordered by Judge Corley and agreed to look

                                   6   for ECA and paper account files concerning any named plaintiff, including Perez, and to

                                   7   determine whether it could produce information housed in the Beyond software. Despite receiving

                                   8   information to the contrary, defendant then represented to plaintiff that such files did not exist, and

                                   9   such a production could not be made. Over a month after Ellis received an example of a

                                  10   screenshot of the Beyond software and seven days after he received the transcript of Kizer’s

                                  11   deposition, which highlighted the importance of the information in Beyond to determining

                                  12   whether skip-tracing occurred, defendant represented to plaintiff that:
Northern District of California
 United States District Court




                                  13          (1) “[n]o ECA reports were generated for Ms. McMillion or Mr. Perez[;]”

                                  14          (2) “there is simply no way to generate any additional, responsive documents using the

                                  15              ‘Beyond’ software besides the collection notes which have already been produced[;]”

                                  16               and

                                  17          (3) “[i]f [defendant] was to generate the collection notes from the ‘Beyond’ software

                                  18              platform, it would include all of the same information but may not include some of the

                                  19              older collection notes that are otherwise included when generated using the DOS-based

                                  20              platform.”

                                  21   (See id.; see also May 8, 2017 Letter at 1-2.)

                                  22          Finally, defendant received notice that the Court’s prior exclusion of Exhibits 506 and 507

                                  23
                                              9
                                  24              Counsel’s averment is further undermined by his own argument that as a result of
                                       Kizer’s deposition, “the information contained in [Exhibits 506 and 507] was made known to
                                  25   Plaintiffs by no later than April 2017 . . . relieving Rash Curtis of any duty to supplement” under
                                       Rule 26(e)(1)(A). (Defendant’s MIL at 4 (emphasis supplied).) Defendant cannot argue, on the
                                  26   one hand, that as of Kizer’s April 2017 deposition plaintiff’s counsel was aware of the information
                                       contained within the subject exhibits and therefore defendant had no duty to supplement, and on
                                  27   the other that he was unaware of the potential need to produce the subject exhibits until he receive
                                       the transcript of Kizer’s deposition in early October 2017, when he had, in fact, received the
                                  28   transcript on May 1, 2017.

                                                                                         12
                                        Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 13 of 17




                                   1   included exclusion for the trial. Plaintiff’s previous request that the Court exclude Exhibits 506

                                   2   and 507 specifically asked that the Court “strike Exhibits [506] and [507], and not permit their use

                                   3   in the future.” (Dkt. No. 151 at 12 (emphasis supplied).) The Court granted that request and

                                   4   struck the exhibits pursuant to Rule 37(c)(1).10 (See SJ Order at 12 n.9.) Defendant could have

                                   5   filed a motion asking the Court to reconsider its exclusion of Exhibits 506 and 507 but did not so

                                   6   file. (See Reconsideration Motion.)

                                   7          Defendant’s current request that the Court “vacate its prior order . . .” would set a

                                   8   dangerous precedent. (See Defendant’s MIL.) To do so would merely encourage defendants

                                   9   either to ignore their affirmative obligations to produce discovery or, at a minimum, disclose the

                                  10   nature of the existing information, especially in light of the amount of judicial oversight provided

                                  11   on these precise issues. Even then, defendant did not acknowledge that it had shifted positions

                                  12   and contradicted prior representations to the Court and opposing counsel. Further it never did or
Northern District of California
 United States District Court




                                  13   offered to do anything to cure the prejudice to plaintiff. The Court cannot countenance this

                                  14   manner of gamesmanship and if the consequences are significant at trial such is the price to be

                                  15   paid, both in terms of this case and as a deterrent in other cases. For these reasons, the Court

                                  16   CONFIRMS its prior decision striking Exhibits 506 and 507 and thus, GRANTS plaintiff’s motion in

                                  17   limine No. 1 and DENIES defendant’s motion in limine No. 1.11

                                  18
                                              10
                                  19             Rule 37(c)(1) states that “[i]f a party fails to provide information or identify a witness as
                                       required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply
                                  20   evidence on a motion, at a hearing, or at trial, unless the failure was substantially justified or is
                                       harmless.” Fed. R. Civ. P. 37(c)(1). Rule 26(e) requires a “party who has made a disclosure
                                  21   under Rule 26(a)—or who has responded to an interrogatory, request for production, or request for
                                       admission—must supplement or correct its disclosure or response: (A) in a timely manner if the
                                  22   party learns that in some material respect the disclosure or response is incomplete or incorrect, and
                                       if the additional or corrective information has not otherwise been made known to the other parties
                                  23   during the discovery process or in writing; or (B) as ordered by the court.” Fed. R. Civ. P. 26(e)
                                       (emphasis supplied).
                                  24          11
                                                  Defendant’s argument that Rule 37 as applied to Rule 26 “requires some sort of bad faith
                                  25   [or] willful conduct” that does not exist here fails. First, such a requirement applies only where
                                       the Rule 37(c)(1) sanction, and subsequent exclusion of the subject evidence, will result in the
                                  26   functional dismissal of a claim. See R&R Sails v. Ins. Co. of Pa., 673 F.3d 1240, 1247 (9th Cir.
                                       2012) (citations omitted). Each of the authorities upon which defendant relies for the assertion
                                  27   that striking of evidence on the grounds that a party failed to supplement requires “a knowing
                                       concealment” evaluate and are based upon a prior iteration of Rule 26(e). (See Defendant’s MIL
                                  28   at 3-4 (citing Bunch v. U.S., 680 F.2d 1271, 1280 (9th Cir. 1982) (finding that before relevant
                                       evidence may be struck, the court must “determine . . . whether the [party’s] failure to [supplement
                                                                                          13
                                        Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 14 of 17




                                   1          B. Plaintiff’s Motion in limine No. 2

                                   2          Plaintiff’s motion in limine No. 2 concerns Trial Exhibits 504 and 505.12 (See Plaintiff’s

                                   3   MIL at 5-8.)

                                   4          Exhibit 504 (bearing bates stamp RCA 272-278) consists of records from Sutter General

                                   5   Health regarding non-party debtor Daniel Reynoso. (Dkt. No. 263-4 at ECF 34-41 (“Ex. 504”).)

                                   6   Defendant previously attached one page of Exhibit 504, RCA 273, as Exhibit 6 to the August 24,

                                   7   2017 Declaration of Robert Keith filed in support of defendant’s supplemental opposition to

                                   8   plaintiff’s motion for class certification. (See Dkt. No. 71-2 at ECF 24-25.) Defendant produced

                                   9   Exhibit 504, as a whole, for the first time on October 23, 2017, two days before the October 25,

                                  10   2017 original fact discovery deadline.13 (See Plaintiff’s MIL at 5.) However, unlike with Exhibits

                                  11   506 and 507 addressed above, plaintiff does not contend that defendant previously represented that

                                  12   it did not have these records or that it had produced everything with respect to an applicable
Northern District of California
 United States District Court




                                  13   document request. (See id.) Moreover, one can find in RCA 273, which plaintiff received in

                                  14   August of 2017—well before the fact discovery deadline and the deposition of defendant’s Rule

                                  15   30(b)(6) witness, much of the information found in elsewhere in Exhibit 504. (See Ex. 504.)

                                  16   Finally, the Court has not previously struck Exhibit 504 pursuant to Rule 37(c)(1). The motion on

                                  17

                                  18
                                       its response] was a knowing concealment”).) In so finding, Bunch, and the other cases to which
                                  19   defendant cites, relied upon language in Rule 26(e) that a party must amend a prior response “if he
                                       obtains information upon the basis of which . . . he knows that the response . . . is no longer true
                                  20   and the circumstances are such that a failure to amend the response is in substance a knowing
                                       concealment.” 680 F.2d at 1280 (emphasis supplied). In 2007, the Supreme Court adopted
                                  21   amendments to the Federal Rules of Civil Procedure, including to Rule 26(e), and removed the
                                       “knowing concealment” language therefrom. See Letter from Chief Justice John G. Roberts, Jr. to
                                  22   Honorable Nancy Pelosi, April 30, 2017, available at
                                       https://www.supremecourt.gov/orders/courtorders/frcv07p.pdf. As a result of this amendment,
                                  23   Rule 26(e) now reads as the Court has noted herein. See supra, n. 11. Second, in light of the
                                       representations made to plaintiff, a basis for a finding of bad faith on the part of defendant exists.
                                  24          12
                                                  In connection with his motion in limine No. 2, plaintiff filed an administrative motion to
                                  25   seal certain portions of the declaration plaintiff’s counsel submitted in support thereof. (Dkt. No.
                                       263. Specifically, plaintiff seeks to seal Exhibit 504 in light of the personal, medical, and
                                  26   financial information regarding a non-party displayed therein. (See Dkt. No. 263-1.) Good cause
                                       appearing, the Court GRANTS plaintiff’s administrative motion to file under seal.
                                  27          13
                                                 Defendant does not contest or otherwise address this portion of plaintiff’s argument
                                  28   with respect to Exhibit 504 in its opposition. (See Dkt. No. 273.)

                                                                                        14
                                        Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 15 of 17




                                   1   this basis is denied.

                                   2           Plaintiff moves to exclude Exhibits 504 and 505 as impermissible hearsay. (See Plaintiff’s

                                   3   MIL at 6.) Exhibit 505 (bearing bates stamp RCA 12718-12724) appears to be an email chain

                                   4   between Bob Keith and Mike Paff dated May 5, 2017 re: “Client notes on Reynoso” which states

                                   5   on the first page: “They were calling this cell also and no one told them it was bad. I do not want

                                   6   to get Sutter sued though so if that is a possibility don’t use.” (Dkt. No. 262-1 at ECF 46-53 (“Ex.

                                   7   505”) at ECF 47.) The next five pages are entirely reacted. (See id. at ECF 48-52.) The last page

                                   8   of the exhibit appears to attach Sutter’s notes regarding debtor Reynoso. (See id. at ECF 53.)

                                   9           Plaintiff contends that 504 is not a record “kept in the ordinary course of business by Rash

                                  10   Curtis” because “at summary judgment, Defendant admitted that it did not receive Exhibit 504

                                  11   from Sutter until after this case started . . . in 2015.” (Id. (emphasis supplied).) However, the

                                  12   exception to the hearsay rule for business records does not require that the records be kept by a
Northern District of California
 United States District Court




                                  13   party to the litigation but that “the record was kept in the course of a regularly conducted activity

                                  14   of a business, organization, occupation, or calling, whether or not for profit[.]”14 Fed. R. Evid.

                                  15   803(6)(B). For this reason, the Court DENIES plaintiff’s motion in limine No. 2 with respect to

                                  16   Exhibit 504 and the final page of Exhibit 505, RCA 12724.

                                  17           However, with respect to the email and subsequent pages of redactions in Exhibit 505, the

                                  18   motion is granted. defendant’s contention that it does not intend to use the email contained in

                                  19   Exhibit 505 to prove the truth of the matter asserted (see Dkt. No. 273 (“No. 2 Opp.”) at 1), is

                                  20   unpersuasive. Defendant argues that it intends to offer Exhibits 504 and 505 as “evidence that

                                  21   Sutter itself has the 5193 number[.]” (Id.) However, Exhibit 505 does not contain reflect the 5193

                                  22   number. (See Ex. 505.) The only reference thereto is the hearsay statement in the email “They

                                  23   were calling this cell also and no one told them it was bad.” (See id. at ECF 47.) Therefore,

                                  24   defendant does appear to offer the email in Exhibit 505 for the truth of the matter asserted therein,

                                  25

                                  26           14
                                                 However, defendant will have to establish the conditions of the business record
                                  27   exception “by testimony of the custodian or another qualified witness, or by a certification that
                                       complies with Rule 902(11) or (12) or with a statute permitting certification[.]” Fed. R. Evid.
                                  28   803(6)(D).

                                                                                         15
                                        Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 16 of 17




                                   1   that Sutter had been calling, and therefore had in their records, the 5193 number as belonging to

                                   2   Reynoso. Accordingly, the Court GRANTS plaintiff’s motion in limine No. 2 with respect to all

                                   3   but the final page of Exhibit 505, RCA 12718-12723.

                                   4           C. Plaintiff’s Motion in limine No. 9

                                   5           Plaintiff’s motion in limine No. 9 seeks to exclude witness testimony that defendant did not

                                   6   call the phone numbers held in phone fields 5 through 10 that were not also stored in fields 1

                                   7   through 4, of defendant’s debtor database.15 (See Plaintiff’s MIL at 21-24.) Plaintiff again relies

                                   8   upon Rule 37(c)(1) to argue that the Court should not permit defendant “to offer contradictory

                                   9   rebuttal evidence at trial in light of its failure to disclose any rebuttal witnesses” in response to

                                  10   plaintiff’s disclosure of Colin B. Weir’s expert report which shows that defendant “made roughly

                                  11   14 million calls using its dialers to phone numbers in phone fields 5 through 10 that were not

                                  12   separately contained in phone fields 1 through 4.” (Plaintiff’s MIL at 22-23 (emphasis in
Northern District of California
 United States District Court




                                  13   original).) However, defendant’s decision not to offer a rebuttal expert witness or report does not

                                  14   bear on whether another, properly disclosed, non-expert witness may testify in response to

                                  15   plaintiff’s expert’s testimony. See Fed. R. Civ. P. 26(a)(2) (governing disclosure of identity of

                                  16   expert witnesses).

                                  17           Plaintiff also asserts that defendant’s purported testimony violates Federal Rules of

                                  18   Evidence 403 and 1002. (Plaintiff’s MIL at 23.) However, this argument relies on attacks

                                  19   regarding the witnesses’ credibility, weight of the purported evidence, and factual disputes. See

                                  20   Bruce v. Terhune, 376 F.3d 950, 957 (9th Cir. 2004) (“[I]t is the exclusive function of the jury to

                                  21   determine the credibility of witnesses, resolve evidentiary conflicts and draw reasonable

                                  22   inferences from proven facts.”).16 Accordingly, the Court DENIES plaintiff’s motion in limine No.

                                  23
                                               15
                                                  Phone fields 1 through 4 are reserved for phone numbers that defendant purportedly
                                  24
                                       receives from its creditor-clients, whereas phone numbers obtained via skip tracing are loaded into
                                  25   phone fields 5 through 10. (See Dkt. No. 212-1, Ex. 2 at 14:11-15:7, 15:14-16); id., Ex. 1 at
                                       51:20-52:19, 69:5-9, 70:19-71:14.)
                                  26
                                               16
                                                  See also Court’s Standing Order re: Pretrial Instructions in Civil Cases ¶ 4.a (“Parties
                                  27   frequently misuse motions in limine in an attempt to exclude broad categories of possible
                                       evidence. Such motions are routinely denied. Any motion in limine must specify the precise
                                  28
                                       exhibits or proffered testimony the party seeks to exclude.”).
                                                                                        16
                                        Case 4:16-cv-03396-YGR Document 320 Filed 04/22/19 Page 17 of 17




                                   1   9 without prejudice to reasserting arguments for exclusion during trial.

                                   2          III.    CONCLUSION

                                   3          For the foregoing reasons, the Court GRANTS plaintiff’s motions in limine No. 1, DENIES

                                   4   defendant’s motion in limine No. 1, GRANTS IN PART and DENIES IN PART plaintiff’s motion in

                                   5   limine No. 2, and DENIES WITHOUT PREJUDICE plaintiff’s motion in limine No. 9.

                                   6          This Order terminates Docket Numbers 261, 262, and 263.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: April 22, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  10                                                         UNITED STATES DISTRICT COURT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        17
